Citation Nr: 1623800	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of that proceeding is of record.

In March 2012 and December 2014, the Board remanded this matter for further evidentiary development.  It has since been returned to the Board for adjudication.

As noted in the March 2012 and December 2014 Board remands, service connection for a back disability was previously denied in a final September 1990 rating decision.  However, because additional service treatment records were not associated with the claims file until December 2008, service connection will be considered de novo.  See 38 C.F.R. § 3.156(c)(1) (2015). 


FINDING OF FACT

A low back disability did not have its clinical onset in service and is not otherwise related to active duty; it did not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to notify has been satisfied through a notice letter dated November 2007, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran was afforded a VA examination in June 2015.  The examiner offered an etiological opinion regarding the disability on appeal and supported his conclusions with a cogent rationale.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, as the examiner provided those opinions and supported those opinions with thorough supporting rationales, and Social Security Administration (SSA) records have been obtained, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The record includes X-ray studies documenting arthritis.  If a listed chronic disease, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is among the diseases listed in 38 C.F.R. § 3.309.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki.

The Veteran has been diagnosed with lumbosacral spine mild degenerative joint disease (DJD).  See June 2015 VA Examination Report.  The VA examiner noted that the Veteran was diagnosed with such in 1985, after service.  

Service treatment records do not show any incidences of low back pain.  Indeed, upon separation, the Veteran reported that he had never experienced recurrent back pain, arthritis or any other bone deformity.  See September 1979 Report of Medical History.  A separation medical examination included a normal clinical evaluation of the Veteran's spine.  See August 1979 Report of Medical Examination.

Nonetheless, the Veteran reported a night jump, where he landed on the stump of a tree.  See Board Hearing Transcript (Tr.) at 3.  The Veteran stated that his platoon sergeant forbade him from going to sick call for back pain following that incident.  See id.  The Board notes that the Veteran is in receipt of a Parachute Badge.  See Form DD-214.  The Board also notes that the Veteran is competent to report this episode of back pain.  The Board finds that his testimony pertaining to this incident is credible.  

Although there is evidence of a current disability and an injury in service, there must still be evidence of a nexus between the two before service connection can be established.  The Board finds that the preponderance of the evidence is against a finding of a nexus. 

The June 2015 VA examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  As rationale, the examiner explained that service treatment records were silent as to any low back problems.  The examiner noted that the Veteran continued on in service for over a year without any complaints of back pain after purportedly injuring his back.  The examiner also stated that the Veteran's reports of low back pain since service are not consistent.  She noted that the Veteran initially complained of left hip, not low back, pain.  The examiner noted that X-rays the Veteran often refers to are from 2007 and show a left hip, not low back, disability.  The examiner explained that the Veteran's low back disability is related to old age, not service.  The examiner noted that there was no objective evidence of low back pain on physical examination.  The Board finds the detailed opinion, with a supporting rationale, which is consistent with the evidence of record, to be highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Veteran reported that a nurse told him that he suffered an old low back injury that has healed over many times and such was apparent in x-rays.  See Board Hearing Tr. at 4.  The Veteran is competent to relay the nurse's report.  See generally Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board observes, however, that a layperson's account of a medical opinion ". . . is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, that bare opinion, provided secondhand by the Veteran, is of extremely limited probative value as there is no accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  When asked, the Veteran was unable to provide the name of the nurse who purportedly said that his current low back disability was due to an old injury.  See June 2015 VA Examination Report.

Further, the Veteran's secondhand account has also been addressed by the June 2015 VA examiner.  The examiner noted that the x-rays which the nurse was purportedly referring to were of the Veteran's left hip, not his low back.  Further, the examiner explained that ". . . a nurse is not professionally qualified to interpret x-rays or discuss the radiologist's report with a patient.  The x-ray he refers to is located and was for hip pain and of the pelvis, not his low back."  Because the Veteran's relay of the opinion is secondhand, without any rationale and a nurse is not qualified to interpret an x-ray, the Board finds that opinion to be of much less probative value than that of the physician who conducted the June 2015 examination.  See Caluza, 7 Vet. App. at 506.

While the Veteran is competent to assert that his low back pain began in service, his current assertions are contradicted by his previous statements.  Initially, the Veteran attributed his low back pain to running on hard topped surfaces in service.  See June 1990 VA Examination Report.  However, recently, the Veteran has contended that his low back disability was the result of landing on a tree stump during a night jump.  See Board Hearing Tr. at 3.  The Veteran has provided vastly differing accounts of when and how his low back pain began during service.  That back pain began while running on hard topped surfaces and as a result of landing on a tree stump while parachuting is internally inconsistent.  For these reasons, the Board finds the Veteran's assertions that low back pain began in service not credible.  See Caluza, 7 Vet. App. at 511 ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements . . .").  

Regarding any continuity of symptomatology, a low back disability was not noted during service.  Indeed, as discussed above, the Veteran denied any recurrent back pain upon separation.  Likewise, there is no entry within the service treatment records noting any low back pain or complaints.  Although he states that he was prevented from seeking treatment at the time of his injury by his sergeant, he continued to deny a history of back pain on the Report of Medical History obtained at separation.  Further, in August 2008, the Veteran reported having low back pain for one year.  See August 2008 VA Neurosurgery H&P Note.  It was noted that the Veteran was involved in a motor vehicle accident one year prior.  See id.  Thus, the Board finds the Veteran's current assertions of low back pain since service not credible and service connection based on the theory of continuity of symptomatology is not warranted.

There is no evidence that arthritis manifested to a compensable degree within the first post-service year.  Indeed, there is no evidence of any low back disability within the first post-service year.  To be present to a compensable degree there would have to have been an X-ray showing the disease.  Although the Veteran has reported symptoms that were present shortly after service, he has not reported that there were X-ray findings and there is no other evidence of findings within the year after service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

For the above reasons, service connection for a low back disability is not warranted.  The evidence is against a finding that a low back disability is related to service.  The June 2015 VA examiner's opinion-which is against a finding of service connection-is highly probative.  It is not countered by an etiological opinion of at least equal probative value.  The only other etiological opinion, the secondhand report from the Veteran, is not as probative as discussed above.  Likewise, the Veteran's statements that low back pain began in service are not credible because they are contradicted by his statements at discharge.  There is no evidence that arthritis manifested to a compensable degree within the first post-service year.   See 38 C.F.R. §§ 3.307, 3.309.  Finally, as discussed above, service connection on the basis of continuity of symptomatology is not warranted.  The weight of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


